DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Parabacteroides goldsteinii in the reply filed on 3-23-2021 is acknowledged. Claims 1-3, 5-7, 9-11, 16, 19-22, 24-26, 28-29, 72 and 75 are pending. Claims 16, 21-22, 24-26, 28-29, 72 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5-7, 9-11, 16 and 19-20 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 6-12-2019 has been considered. An initialed copy/ Initialed copies is/are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 1-2, 5, 7 and 9-11 are objected to for reciting claim language drawn to non-elected inventions.

Claim Rejections
35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of treating cancer utilizing a bacterial composition comprising a bacterium of the genus Parabacteroides. Consequently, the instant claims encompass the treatment of any of types of cancer utilizing any and all species within the genus Parabacteroides. None of these bacterial compositions meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what components, if any, convey efficacy in treating the recited maladies. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the claimed methods Applicant must describe what Parabacteroides species has efficacy in treating a given type of cancer as well as describe the routes of administration and describe the components of bacterial compositions used to treat a given cancer type.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of bacterial compositions comprising a Parabacteroides species which the claims are drawn, such as a correlation between the structure of the composition and its recited function (to treat a given type of cancer), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of Parabacteroides compositions and their methods of use. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of bacterial compositions to which the claims refer; the specification fails to adequately describe at least a substantial number of members of the claimed genus of therapeutics comprising a Parabacteroides species.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.

Enablement
Claims 1-3, 5-7, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclosure is insufficient to enable one skilled in the art to practice the full scope if the claimed invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to methods of treating any and all cancers utilizing bacterial compositions comprising a Parabacteroides. The specification is limited to the use of Parabacteroides goldsteinii in various “cancer models”. However, the specification is silent regarding the in vivo administration of any composition comprising a Parabacteroides species that has any efficacy in treating any type of cancer.
Applicant refers to methods of utilizing bacterial compositions comprising Parabacteroides to treat cancers in a prophetic sense but fails to demonstrate in vivo efficacy of any said compositions in any animal system. The specification is equally silent with regard to concentrations and methods of administration of said compositions. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for a given malady for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a therapeutic effect, the specification, as filed, does not provide enablement for the in vivo administration of compositions comprising a given Parabacteroides capable of inducing a therapeutic response against any of the encompassed cancer types.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim already requires that the recited composition treats the cancer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crott et al. (WO 2016/149449 – IDS filed on 6-12-2019).

	Crott et al. disclose the use compositions comprising Parabacteroides species generally, and Parabacteroides distasonis specifically, to treat colorectal cancer (see page 2, lines 1-7). Crott et al. further disclose that said compositions can be administered by intra-arterial, intra-muscular, intravenous, intranasal and oral routes (see page 7. lines 33-34) and that they can be combined with other bacterial species (see page 6, lines 16-18).  

Claims 1, 3, 5-7, 9, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crott et al. (WO 2016/149449 – IDS filed on 6-12-2019).

	Crott et al. disclose the use compositions comprising Parabacteroides species generally, and Parabacteroides distasonis specifically, to treat colorectal cancer (see page 2, lines 1-7). Crott et al. further disclose that said compositions can be administered by intra-arterial, intra-muscular, intravenous, intranasal and oral routes (see page 7. lines 33-34) and that they can be combined with other bacterial species (see page 6, lines 16-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crott et al. (WO 2016/149449 – IDS filed on 6-12-2019).

Crott et al. disclose the use compositions comprising Parabacteroides species generally, and Parabacteroides distasonis specifically, to treat colorectal cancer (see page 2, lines 1-7). Crott et al. further disclose that said compositions can be administered by intra-arterial, intra-muscular, intravenous, intranasal and oral routes (see page 7. lines 33-34) and that they can be combined with other bacterial species (see page 6, lines 16-18).
	Crott et al. differs from the rejected claims in that they don’t explicitly disclose the use of Parabacteroides goldsteinii or the specific concentrations of bacteria recited in claims 10 and 11.
Given that Crott et al. disclose the use of bacteria from the genus Parabacteroides generally, the use of Parabacteroides goldsteinii is deemed to be an obvious variation of the disclosed methods. Moreover, with regard to the concentrations in claims 10 and 11, it is well settled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). Moreover, Crott specifically discloses that therapeutic amounts are to be empirically determined (see page 8, lines 4-5).

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 11, 2021